Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
This office action is responsive to the Request for Continued Examination, Amendment and Remarks filed 16 February 2022. Claims 1 and 3-12 remain pending and presently under consideration in this application.  

Response to Amendment
The rejection of each of claims 1 and 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as respectively set forth in paragraphs 7/8 and 9 of the previous FINAL office action on the merits, is hereby withdrawn in view of applicants’ amendments to the same. 
Applicants have amended the base independent claim 1 with respect to the group Kik to delete formulae (K-2) to (K-19) and (K-24 to (K-28), and to limit the group Kik to being represented by formula (K-1) or newly added (K-29). The aforementioned amendment introduces new considerations under 35 U.S.C. 112(a) or 35 U.S.C. 112(pre-AIA ), first paragraph, and under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as follows. 
Upon further consideration in light of the amendment filed 16 February 2022 limiting the polar group to containing a group Kik represented by formula (K-1), the Examiner hereby withdraws the rejection of claims under 35 U.S.C. 103 over each of Tanaka et al. and Archetti et al., as respectively set forth in paragraphs 12 and 13 of the previous FINAL office action on the merits. 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The base independent claim 1 has been amended to recite that “Kik is represented by formula (K-1) and (K-29)” followed by 
    PNG
    media_image1.png
    207
    285
    media_image1.png
    Greyscale
. The specification, as originally filed, does not support the invention as is now claimed, wherein the substituent Kik in the polar group K is represented by formula (K-29).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 is rejected as being vague and indefinite when it recites “Kik is represented by formula (K-1) and (K-29) 
    PNG
    media_image2.png
    114
    173
    media_image2.png
    Greyscale

    PNG
    media_image1.png
    207
    285
    media_image1.png
    Greyscale
” (emphasis added); the scope of the protection sought, particularly with the recitation of “and”, instead of the alternative “or”, is not clear, especially since cannot Kik cannot simultaneously be represented by formulae (K-1) and ik in the polar group (K).
Claim 6 is rejected as being vague and indefinite when it recites “wherein the polar group is represented by the following formulae (K-1-1) to (K-13-2) and (K-24) to (K-28)“ (emphasis added); the scope of the protection sought is not clear in light of the amendment to the base independent claim deleting formulae (K-2) to (K-19) and (K-24 to (K-28), thereby essentially limiting the group Kik to being represented by formula (K-1) “and” newly added formula (K-29). Claim 6 fails to particularly point out and distinctly claim the polar group (K).
Claim 9 is rejected as being vague and indefinite when it recites “wherein the second monomer is one kind or two or more kinds selected from the group consisting polymerizable compounds represented by the following general formulae (RM-1) and (RM-2)” (emphasis added); the scope of the protection sought by each of “kind” and “kinds” is not clear. Regarding claim 9, each of the terms “kind” and “kinds” render the claim indefinite because the claim includes monomers not actually disclosed (those encompassed by each of “kind” and “kinds”), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d). Claim 9 fails to particularly point out and distinctly claim the polymerizable compounds for the second monomer contained in the claimed liquid crystal composition. 
Claim Objections
Amended claim 1 is objected to because of the following informalities:  the superscripts in
    PNG
    media_image2.png
    114
    173
    media_image2.png
    Greyscale
are not clearly discernible. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6 and 8-11 of copending Application No. 16/611,753 (corresponding to U.S. Patent Application Publication No. 2020/022498). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a liquid crystal composition comprising a combination of at least one first monomer characterized by comprising a first mesogenic skeleton, at least one polymerizable group of the present formulae (R-I) to (R-IX) linked to the first mesogenic skeleton, and at least one polar group of the present formula (K-1) linked to the mesogenic skeleton or the polymerizable group, and at least one second monomer having a second mesogenic skeleton and a polymerizable group of the present formulae (R-I) to (R-IX) linked to the second mesogenic skeleton, and having a chemical structure different from that of the first monomer, as well as at least one compound selected from the group of compounds of the present formulae (N-1), (N-2), and (N-3), and at least one compound of the present formula (L). Although the liquid crystal compositions are not identical, the Examiner notes that they are obvious variants thereof each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Assuming arguendo that applicants’ satisfactorily address all the outstanding rejections of record, claims limited to the liquid crystal composition comprising at least one first monomer having a first mesogenic skeleton, at least one polymerizable group 
    PNG
    media_image3.png
    86
    147
    media_image3.png
    Greyscale
 or 1,3,2-dioxathiane of formula (K-1-2) 
    PNG
    media_image4.png
    80
    154
    media_image4.png
    Greyscale
, would be allowable. 

Response to Arguments
Applicant's arguments filed 16 February 2022 have been fully considered but they are not persuasive. 
Applicants allege that “Support can be found throughout the specification as filed” with respect to the amendment to claim 1, yet, the specification, as originally filed, does not support the invention as is now claimed, wherein the substituent Kik in the polar group K is represented by formula (K-29).
Applicant's arguments filed 16 February 2022 are silent with respect to the rejection of claims on the ground of nonstatutory double patenting as set forth in paragraph 15 of the previous FINAL office action on the merits.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722